 534DECISIONS OFNATIONALLABOR RELATIONS BOARDMetalPolishers,Buffers,Platersand Helpers Interna-tionalUnion, Local 128, AFL-CIOandThorsenManufacturingCompanyand InternationalAssoci-ation of Machinists and AerospaceWorkers, LocalLodge 1566, AFL-CIO. Case 20-CD-313October 6, 1971DECISION, DETERMINATION OFDISPUTE, AND ORDER QUASHINGNOTICE OF HEARING IN PARTBy CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYThis is a proceeding under Section 10(k) of theNationalLaborRelations Act, as amended, followingcharges filed on October12,1970,by ThorsenManufacturingCompany,herein called the Employ-er, alleging that Metal Polishers,Buffers, Platers andHelpers International Union,Local 128,AFL-CIO,herein called the Metal Polishers,had violated Section8(b)(4)(D)of theAct byengaging in certain pros-cribed activity with an object of forcing or requiringthe Employer to assign certain work in dispute toemployees represented by the Metal Polishers,ratherthan to employees represented by InternationalAssociation of Machinists and Aerospace Workers,Local Lodge 1566, AFL-CIO, herein called theMachinists. Pursuant to notice,a hearing was heldbefore Hearing Officer Dean Francis on various datesfrom December15, 1970,untilMay17, 1971. Allparties appeared at the hearing and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues. The rulings of the Hearing Officer madeat the hearing are free from prejudicial error and arehereby affirmed.The Employer,theMetal Polishers,and the Machinists have filed briefs which have beenduly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNationalLaborRelations Board has delegated itspowers in connection with this case to a three-memberpanel.Uponthe entire record in this case,the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThorsen Manufacturing Company is engaged in themanufacture of mechanics' handtools at its Emery-ville,California, facility.During the past year, itshipped goods valued in excess of $50,000 directly topoints outside the State of California and receivedand purchased goods valued in excess of $50,000directly from points outside the State of California.We find that the Employeris engaged in commercewithin the meaning oftheAct andthat it willeffectuatethe policies of the Act toassert jurisdictionherein.II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,that theMachinists and the Metal Polishers are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE DISPUTEThe notice of hearing in this case referred to theassignment of the operation of four machines at theEmployer's Emeryville facilities: the Harper polishingmachine; the Clair polishing machine; the vibratingmachine; and the Acme belt sanding machine. At thehearing, the parties stipulated that the disputeencompassed the operation of five additional ma-chines: the Chick production centerless machine; theEngelberg centerless polishing machine; the Porter-McLeod polishing machine; the Acme circumferencepolisher and grinder; and the Ryman edge grinder.The parties further stipulated that the Metal Polishersengaged in a strike on October 12, 1970, to compel theEmployer to assign the operation of these machines toemployees represented by the Metal Polishers. How-ever, the Metal Polishers took the position that theoperation of the Ryman edge grinder was not asubject of the strike.A.BackgroundThe Employer has had collective-bargaining agree-ments with the Machinists since about 1941. Early inWorld War II, the Employer was unable to obtainenough journeymen machinists who could do itspolishingwork,which was then done by hand.Accordingly, at the suggestion of the Machinists, theEmployer hired members of the Metal Polishers to dothis work. Since then, the Employer has been a partyto successive collective-bargaining agreements withthe Metal Polishers, either as an individual employeror as a member of the California Metal TradesAssociation. The Employer now has approximately 20to 30 employees represented by the Metal Polishersand approximately 150 employees represented by theMachinists.The work done by the Metal Polishers consisted ofthe hand polishing of small tools on polishing lathescontaining moving belts or wheels. The quality of thework depended on the skill of the individual polisherin rotating the tool and holding it properly against theface of the wheel. The Employer still has about 10 to12 polishing lathes, which are operated by metalpolishers. However, the Employer has also acquired a193 NLRB No. 60 METAL POLISHERSLOCAL 128535number of machines which perform, in an automaticor semiautomatic fashion, some of the functionsformerly performed by hand on the polishing lathes.The Employer assigned the operation of thesemachines to employees represented by the Machin-ists,on the ground that the machine, rather than theskillof the operator, determined the quality of thefinished product. In 1959, the Metal Polishers filed agrievance over the assignment of the operation of onesuchmachine to a member of the Machinists,contending that it violated a clause in the MetalPolishers' contract providing that "the Employer willnot reassign any work presently done by members of[theMetal Polishers] . . . to members of any otherUnion in his shop."' A compromise was proposedwhereby the operation of the Engelberg centerlessmachine would be assigned to employees representedby the Metal Polishers, while employees in theMachinists' unit continued to operate the Cincinnatiplaten machine. This settlement broke down when theCincinnati platenmachine was removed from theEmployer's plant, and the Machinists' unit employeeshave continued to operate the Engelberg centerlessmachine.In 1964, when the Employer assigned the operationof the Ryman edge grinder to employees representedby the Machinists, the Metal Polishers filed agrievance. In a subsequent arbitration proceeding inwhich the Machinists did not participate, the arbitra-tor awarded this work to members of the MetalPolishers'unit.The Employer, upon putting thePorter-McLeod polishing machine into operationshortly after this award, assigned its operation to themetal polishers because it seemed indistinguishable inprinciple from the Ryman edge grinder. The Machin-istsfiled a grievance, and an arbitration proceedingwas held. The Metal Polishers did not participate inthis arbitration, and the arbitrator was not informedof the arbitration award concerning the Ryman edgegrinder. He ruled that the machinists were entitled tooperate the Porter-McLeod. When the Employer, incompliance with the arbitrator's award, reassignedthis work to the machinists, the Metal Polishers filedunfair labor practice charges with the Board, allegingviolations of Sections 8(a)(1), (3), and (5) of the Act.These charges were dismissed by the RegionalDirector for Region 20, whose action was sustainedby the General Counsel on appeal. Thereafter, theMetal Polishers filed suit in the United States DistrictCourt for the Northern District of California, allegingthat the Employer had breached its contract byiThis provision has not appeared in the Employer's contracts with theMetal Polishers since 19592The Employer was notified of the unions'plan in a letter from theMetal Polishers' business agent to the Employer's president which has beenmade part of the record in this proceeding The letter stated that the partieswould also submit the dispute over the operation of the "burnish finishrefusing to assign the operation of the Porter-McLeodtomembers of the Metal Polishers' unit. TheEmployer and the Metal Polishers later stipulated thatthis suit would be dismissed upon the submission ofthe dispute to a new arbitrator for a final and bindingdecision. The arbitration proceeding, in which theMachinists did not participate, did not result in anyfinal decision because the Metal Polishers' attorneydied before the arbitration hearing was concluded.Meanwhile, disputes had arisen concerning theoperation of the other machines involved in thisproceeding.The Employer urged both unions toarrive at a negotiated settlement of the dispute. At onepoint, it proposed that future assignments of ma-chines alternate between the two unions, but thisproposal was rejected. In 1968, the Employer negoti-ated separately with the Metal Polishers for a newcontract, rather than negotiating through the Califor-niaMetal Trades Association as it had done in thepast. It proposed a contract term providing that theoperation of machines would be assigned to employ-ees represented by the Metal Polishers when themanual skill of the operator was the major factor incontrolling the work operations but that such workwould be assigned to employees represented by theMachinists when the machine was the major factor incontrolling the work operations. This proposal wasnot accepted, and the Employer ultimately put intoeffectallof the terms of the master collective-bargaining agreement between the Metal Polishersand the California Metal Trades Association.In June 1970, the two unions notified the Employerthat they had agreed to submit the dispute over theoperation of the Harper and Clair polishing machinesand the Acme circumference polisher and grinder totheAFL-CIO Jurisdictional Dispute Board for abinding decision.2 However, the AFL-CIO Jurisdic-tional Disputes Board concluded that it did not havejurisdiction to determine the dispute. Thereafter, themetal polishers walked off the job, and the unfairlabor practice charges in the instant case were filed. Inview of the pendency of this proceeding before theBoard, the Employer and the Metal Polishers haveagreed that the pending arbitration proceedingconcerning the Porter-McLeod polishing machinewill not be resumed.B.TheWork in DisputeAs indicated above, the dispute concerns theoperation of the following machines:machine" to the AFL-CIO Jurisdictional Disputes Board It is not clearwhat machine this refers to The work now performed on the vibratingmachine was formerly done on a machine called the burnishing barrel,which was operated by a member of the Machinists, but the Employer nolonger has this machine in its plant 536DECISIONSOF NATIONALLABOR RELATIONS BOARDTheChick production centerless machinehas been inoperation at the Employer's plant for more than 15years. The Employer now has five such machines,which are operated by employees represented by theMachinists. These machines grind and polish roundbar parts with variable cylindrical diameters. Theyhave two wheels: a rubber regulating wheel whichdetermines the speed at which the part turns and therate of speed at which it oscillates back and forthacross the face of the wheel, and a larger pushingwheel which has belts and a grinding abrasive whichremoves metal while the work is rotating slowly. Thiswork was formerly done on the polishing lathe, wherethe operator had a skate strapped to his waist, and thepressure of the operator's body behind the skatepushed the part up against the polishingwheel as itspun at a fairly high rate. On the Chick productioncenterlessmachine, the operatorusesa foot pedal toapply and remove pressure from the regulating wheel.After the work on thismachine isdone, the wrenchgoes to the plater or the Harper polishing machine tohave the circumference of the head polished. Theoperator of the Chick productioncenterlessmachinemakes minor adjustments such as changing the belts(which last 4 to 6 hours) and adjusting the height ofthe work rest between the two wheels, the distancebetween the rubber regulating wheel and the polishingbelt, the angle of the regulating wheel, and the tensionon the belt. Major repairs are made by the machinistleadman about once a week; the metal polisherleadman would have to be trained to make them.The Employer has hadEngelberg centerless polishingmachinesin itsplant for more than 10 years and nowhas three or four such machines, which are operatedby members of the Machinists' unit. This machinegrinds and polishes the outside of cylindricalsurfaces,such as artillery shells, which have a constantdiameter; it also polishes most kinds of socketwrenches.The machine consists of two pairs ofopposing wheels. In the first pair, one wheel does thegrinding while the other turns the work. The parts arethen automatically fed into position for the secondpair of wheels, one of which is a polishing wheel, whilethe other turns the work and then ejects it. This workwas once done by hand on a polishing lathe, with theoperator manually holding the work on a spinningbelt; the operator's skill determined the speed withwhich the part was rotated, the length of time the partwas held against the wheel, and the pressure whichwas applied to the wheel. On the Engelbergcenterlesspolishingmachine, all of these functions are per-formed by the machineitself.The operator simplyputs the belts on the machine;startsthemachine;feeds the parts in by dropping them into a chute, afterwhich the machine carries them throughthe entiregrinding and polishing cycle and automatically ejectsthem;and shuts off the machine at the end of a shift.He also makes minor adjustments,such as changingthe belts,the tension on the belts,themethod ofretracting the belts,the height of the work rest as itpasses between the two opposing wheels,the pressureexerted on the parts,and the speed and angles of theregulating wheels.To determine the need for theseadjustments,the operator inspects the socket wrench-es after they have come through the machine on a spotbasis every 15 to 30 minutes.Any major adjustmentsare made by the machinist leadman:it is unlikely thatthemetal polisher leadman would have the skill tomake them.The Employerhas had theRyman edge grinderin itsplant for approximately 8 years and now has foursuchmachines.Theywere originally assigned tomembers of the Machinists'unit,but were reassignedto employees represented by the Metal Polishers in1965 as a result of the arbitrator's award discussedsupra,and are still being operated by the metalpolishers.This machine removes rough edges fromflat wrenches or end wrenches which are drop-forged.Thiswork was formerly done by hand on thepolishing lathe,where the operator held one side ofthe wrench against the polishing wheel,oscillated it upand down,and moved it transversely across the wheelto remove the sharp burrs.On the Ryman edgegrinder,the machine brings the parts into contact withthe grinding belt, and the operator does not hold theparts in his hand.The operator simply places thewrench in a cradle,which is part of a device similar toa ferris wheel and which carries the work in a circularmotion up one side of the machine and down theother side in contact with a grinding or polishing beltwhile the operator is placing other wrenches in othercradles on the wheel.When one side of the wrench isdone, it drops into a chute, goes up a conveyor belt toa tote tray,and is carried to another Ryman edgegrinder,where the process is repeated on the oppositeside of the wrench.The wrench is then carried toanother machine for vibrating or plating. The Rymanedge grinder is turned off by the operator only duringrest periods or at the end of a shift.The operatormakes minor adjustments,such as replacing the beltwhen the operation of the ferns wheel at a predeter-mined speed fails to remove the rough edges of thetool, dressing the edge of the belt with a carborundumstone,cutting or whipping the belt to the proper size,and adjusting the cradle to accomodate to the lengthof a part which is being run through the machine. Themetal polisher leadman has been trained to makemajor adjustments.The Employer introduced thePorter-McLeod polish-ing machineinto its operations in 1965 and now hasfour such machines which have been operated bymembers of the Machinists'unit since the arbitration METALPOLISHERSLOCAL 128537proceeding discussedsupra.This machine grinds andpolishes both faces of a flat tool, such as an open endwrench, simultaneously. It consists of two opposingwheels, both of which have grinding grit or emery onthem. The operator loads the wrenches onto a rack,which is placed in a cradle in the machine; a button ispressed, and the machine lowers the rack between thetwo wheels, oscillates them for a predetermined lengthof time-approximately 45 seconds-and then liftsthe rack out of contact with the wheel. The grindingand polishing are done on separate machines; whenthe grinding is finished, the operator removes the rackfrom the grinding machine and inserts it in thepolishingmachine.When the polishing is alsofinished, the operator removes the rack and unloadsit.This function was previously performed on apolishing lathe, where the operator held the flat faceof the wrench against the circumference of the wheeland oscillated it vertically and from side to side toachieve a parallel face. Only one side of one wrenchcould be doneat a time onthe polishing lathe,whereas the rack on the Porter-McLeod polishingmachine holds 10 to 20 wrenches at once and grindsor polishes both faces of each wrench simultaneously.The operator makes minor adjustments, such aschanging the wheel pressure, the rate and amount ofoscillation, and the distance between the wheels. Healso places new rollers in the machines once a day,putting glue and grit on the grinding rollers at thattime and spraying a buffing compound on thepolishing rollers several times an hour while themachine is in operation. The machinist workingforeman makes major adjustments such as replacingthe racks; the metal polisher leadman generally lacksthe skill to do this.Thevibratingmachineswere acquired by theEmployer within the past 5 years, althoughsimilarwork has been done on burnishing machines sincebeforeWorld War II. The Employer has six of thesemachines, which are operated as three units of twomachines apiece. They are operated by members oftheMachinists' unit. The machine vibrates a cuttingcompound against the surface of wrenches to removesharp cutting edges and burrs and to give the surfaceof the wrench a smooth effect, to remove forging scalefrom wrenches which have been forged, and to blendin with the natural, unground part of the tool grindingmarks on a wrench which has been through theRyman edge grinder. This function was not donebefore the installation of the vibrating machine; themachine's other functions were performed primarilyby a subcontractor or in grit blasting machines in theEmployer's plant rather than by hand on the polishinglathes.The operator inserts wrenches in vibratinghoppers, loads the hoppers with a grinding medium(usually some kind of stone), puts water into thehopper, adds a little grinding pumice, then pushes abutton to start the machine. The industrial engineerdetermines what kind of grinding compound is to beused and how much of that compound and pumiceshould be used. The machine runs from 2 to 12 hours,depending on the type of work being ground, and thenautomatically shuts itself off, whereupon the operatorusesa chute to unload it. Thereafter, further polishingis done on the Porter-McLeod or Harper machine orby hand on the polishing lathe. Apart from changingthe grinding compound, the operator does not makeadjustments on the vibrating machine; if the machinefails to operate properly, a maintenance machinistrepairs it.The Employer has oneHarper polishing machine,introduced in 1967 and operated by a member of theMachinists' unit. This machine grinds and polishesthe circumference of round heads on the ends of boxwrenches and ratchet wrenches and, to some extent,shapes the heads of the wrenches. This work wasformerly done on a polishing lathe, where theoperator held the wrench by hand against thecircumference of a moving wheel, moving the wrenchup and down the face of the wheel and rotating it onitsaxis.On the Harper polishing machine, theoperator does not hold the tool; after putting the belton the machine, lubricating the belt, and adjusting thetensions of the work parts to the belts, he simplyplaces the wrench on a spindle, which movescontinuously through about 40 stages. When the cycleis completed, the operator removes the wrench fromthe spindle and inspects the wrench to see whether ithas been properly cleaned;if it isnot, he puts itthrough the cycle again. The machineis sometimesoperated by two men; one puts wrenches on thespindle at one end of the machine, while the otherremoves the wrenches at the other end and puts freshwrenches on. When the wrenches are not coming outproperly cleaned, the operator changes the belts; thisoccurs approximately every 4 hours. The operatoralso makes other minor adjustments, such as changingthe spindles when this is necessary because of a newjob involving wrenches of a differentsize,adjustingthe tracking and tension of the belts, and adjusting therheostatwhich governs the speed with which thespindle carries the tools across the face of the wheel.Major adjustments are made by the machinistworking foreman, who is a journeyman machinist; ittakes about 6 to 12 months to train a man to be able tomake major adjustments on this machine.The Employer first obtained theClair polishingmachinein 1968 and now has two such machines buthas not placed them into operation on a productionbasis or assigned employees to operate them. Themachine is designed to perform substantially the samefunctions on flat tools, such as pliers or end wrenches, 538DECISIONS OF NATIONALLABOR RELATIONS BOARDas the Harper polishing machine performs on wrench-eswith round heads; it transports the tool under agrinding belt, grinding wheel, polishing belt, orpolishing wheel, oscillates the tool back and forth fora predetermined number of passes, and then returnsto its original position. It is anticipated that one of themachines will be used for grinding, which requires afairly coarse grit which would be placed on a stonewheel, an emery wheel, or a belt; and the othermachine will be used for polishing, for which a fineremery is sprayed or painted onto a make-up wheel.The machine will grind or polish one face of the toolat a time. Similar work has been done on the polishinglathe, where the operator holds the tool in his handand moves it up and down on the polishing face of thewheel. On the Clair polishing machine, the operatorwill simply load tools onto a template which willautomaticallymove under the wheel or belt forgrindingorpolishing;when the predeterminednumber of passes has been made, the template willautomatically return to its original position, where theoperator will unload it. The operator will also makeminor adjustments on this machine, such as changingthe spring tension on the polishing roll against thetool, adjusting the fixture holding the tools if they areloose in it, regulating the air cylinders which governthe speed with which the fixture oscillates, andchanging the size of the oscillation pattern of thefixture.Major adjustments will be made by themachinist leadman; it would take 2 to 6 months totrain a man to make these adjustments.The Employer obtained theAcme belt sandingmachineabout 2 years ago. It formerly had two ofthesemachines, but now has only one at theEmeryville plant, and that one is not being used inproduction. It was operated on an experimental basisby an employee represented by the Machinists. Themachine has two adjustable rolls which move inopposite directions, thereby grinding or polishingboth faces of a flat wrench simultaneously. Theoperator places the wrench on a fixture and thenpushes the fixture under the grinding or polishingwheel for a number of passes, which is predeterminedbut may be varied by the operator if necessary. Afterholding the fixture under the wheel for about 5seconds, the operator pulls it out by hand. Similarwork has been done on a polishing lathe, where theoperator determines the amount of pressure andmoves the work up and down the wheel by hand. Onthe Acme belt sanding machine, however, the tool canonly go on the machine and under the grinding orpolishing belt, whereas on the polishing lathe it can bemoved in many directions and is thus easily spoiled.The operator makes minor adjustments on thismachine, such as changing the tension on the wheel,the belt, or the polishing roll, which determines howmuch pressure is exerted on the grinding or polishingprocess.Major adjustments have been made by themachinist leadman, but apparently could be made bythe metal polisher leadman.The Employer obtained anAcme circumferencepolisher and grindershortly before the hearing in thiscase and assigned it to a machinist. This machine, likethe Harper polishing machine, grinds and polishes thecircumference or periphery of a round ring on the endof a handle (e.g., a box wrench or ratchet wrench).The machine has two spindles and can thus do twojobs simultaneously. On a polishing lathe, the opera-tor would do this work by making contact between themachine and the piece in his hand and moving thepiece on a radius with the pivot in the center of thering,which would polish around the radius. On theAcme circumference polisher and grinder, the opera-tor simply puts the belts on the machine, loads thespindles, and starts the machine by pushing a button;it stops automatically at the end of a cycle. While themachine is in operation, the operator loads the nextrack. The operator also adjusts gauges and dials whichregulate the amount of oscillation and the amount ofpressure exerted on a tool and adjusts the spindle to fitthe size of the wrench which is being worked on. Themachinist leadman or working foreman will makemajor adjustments; in fact, the leadman has beenoperating the machine on an experimental basis.C.Contentionsof thePartiesThe Employer contends that the operation of thedisputed machines should be awarded to employeesrepresented by the Machinists, since this award wouldbe consistent with the Employer's established practiceof assigning members of the Machinists' unit tooperate automatic or semiautomatic machines theoperation of which requires little or no skill. Inaddition, it contends that the factors of efficiency andeconomy favor awarding the disputed work to themachinists, since most of the machines in questionperform both grinding and polishing operations, bothof which should be done by one individual, and themetalpolishersadmittedly do not do precisiongrinding.Moreover, the Employer contends, themetal polisher leadman or working foreman wouldhave to undergo extensive training to be able toperformmajor adjustments on these machines,whereas the machinist leadman and working foremanalready have the necessary experience, skill, andtraining. Finally, the Employer argues, assignment ofthe disputed work to the metal polishers would resultin a substantial dislocation of the existing work force,whereas awarding the work to the machinists wouldhave little effect on the members of either union.The Machinists is in substantial agreement with the METAL POLISHERSLOCAL 128Employer's contentions, but also contends that itscontract with the Employer covers the work done indispute, which, according to the Machinists' constitu-tion, is work traditionally within the Machinists'jurisdiction.The Metal Polishers contends that the disputedwork should be awarded to employees represented bytheMetal Polishers, since the machines in questionperform work previously performed by the metalpolishers. In addition, the Metal Polishers contendsthat this work requires the superior skills of its craft,that the assignment of the work to the machinists iscontrary to industry practice, and that the arbitrationaward with respect to the Ryman edge grindersupports the Metal Polishers' position, whereas theadverse arbitration award concerning the Porter-McLeod machine should be given no weight, since thearbitrator in that proceeding was not informed of theprior decision concerning the Ryman edge grinder.Finally, theMetal Polishers denies that efficiency,economy, or the Employer's past practice favors theMachinists and points out that these arguments andthe others raised by the Employer were consideredand rejected by the arbitrator who awarded theoperation of the Ryman edge grinder to the metalpolishers.D.Applicability of the StatuteThe charge filed herein alleges a violation of Section8(b)(4)(D) of the Act. The parties stipulated that thefiling of the charge resulted from a strike of approxi-mately 3 hours' duration by members of the MetalPolishers on October 12, 1970, and that the disputeinvolves the operation of the machines describedabove.However, counsel for the Metal Polishersstated that the Ryman edge grinder-the only one ofthe disputed machines currently operated by theMetal Polishers-was not a subject of the strike andthat its operation has not been the subject of acontinuing dispute. The record indicates that theMachinists never filed a grievance concerning theoperation of this machine after the Employer, incompliance with the arbitration award describedsupra,reassigned it to the metal polishers. There is noevidence that the Machinists have engaged in conductproscribed by Section 8(b)(4)(D) of the Act to compel3The partiesagree that the Board should determinethe dispute withrespect to the machinesnot currentlyinoperationOur doing so isconsistentwith pastBoard decisions applying determinationsof disputes towork to be done in the future where it waslikely that such disputes wouldoccur on any such workE g, Local 167,International Associationof Bridge,Structural and OrnamentalIronWorkers, AFL-CIO (Rebel Erectors, Inc),171NLRBNo 81,InternationalAssociation of Bridge,Structural andOrnamental IronWorkers,Local 3, AFL-CIO (Brayman ConstructionCompany),151 NLRB 1233, 12384The arbitrationproceeding commencedby the Employer and theMetal Polishers with respect to the Porter-McLeod machine, but nowabandoned,does not preclude a Board determination of the dispute with539a reassignment of this machine to the machinists, orthat the Metal Polishers have engaged in proscribedconduct to prevent such a reassignment. We thereforefind that no dispute cognizable under Section 10(k) ofthe Act exists with respect to the operation of theRyman edge grinder. Accordingly, we shall quash thenotice of hearing with respect to this machine.On the basis of the facts stipulated by the parties, wefind that there is reasonable cause to believe that aviolation of Section 8(b)(4)(D) has occurred withrespect to the remaining machines and that thedispute concerning these machines, including theClair polishing machine and the Acme belt sandingmachine, which are not presently in operation,3 isproperly before the Board for determination.4E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors. The Boardhas held that its determination in jurisdictionaldispute cases is an act of judgment based on commonsense and experience in balancing various factors.5A number of the factors often relied on by theBoard are of little assistance in determining thedispute herein. Thus, while it is undisputed that bothunions have been certified by the Board for manyyears, the certifications have not been made part ofthe record. Although either union's contract couldconceivably be read as covering the work in dispute,neithercontract clearly does so. The evidenceconcerning area practice is of limited significance,since it pertains to companies producing very differ-ent products; the Employer has no direct competitorsin its area. The Employer's plant appears to be moreautomated than those of its competitors; some of thedisputed machines are not utilized by any other firmsin this industry, and hence there is no industrypractice as to these machines. Finally, since the MetalPolishersdid not participate in the arbitrationproceeding which culminated in an award of theoperation of the Porter-McLeod machine to theMachinists, and since the arbitrator in that proceed-ing did not consider all relevant factors, we can givelittle weight to the awardsThere are, however, other factors present in this caserespect tothismachine,since there is no evidencethatthe Machinists everagreed to be bound bythe results of that arbitration5International Associationof Machinists, Lodge No 1743, AFL-CIO (JA Jones Construction Co.),135 NLRB 1402, 14116CfBakeryWagon Drivers &SalesmenLocal No 432, IBTCWHA(LuckyStores,Inc),171NLRB No. 141, fn 12,InternationalLongshoremen's and Warehousemen'sUnion, Local 13(PrincessCruises Co),161NLRB 451, 456Here the arbitratorrelied solelyon the Employer'spast practiceand his constructionof theMachinists' contractHe did notconsider the Metal Polishers'contract,was not informedof the priorarbitration award holding that the metal polishers were entitled to operatetheRyman edge grinder, and expressly rejected as relevant factors(Continued) 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich lead us to award the operation of the Chickproduction centerless machine, the Engelberg center-less polishing machine, the vibrating machine, and thePorter-McLeod polishingmachine to employeesrepresented by the Machinists. Each of these ma-chines has been operated by members of the Machin-ists for more than 5 years, and two of them (the Chickand Engelberg machines) have been so operated formore than 10 years. It is clear that the Employer isfully satisfied with the manner in which the machineshave been operated and wishes to continue itsassignment of this work to the machinists who havelong performed it. It is also apparent that very littleskill is needed to operate these machines; on all ofthem except the Chick machine, the operator has todo little more than load and unload the machine, startit (apparently by pressing a button), and stop it at theend of a shift. On the Chick machine, the operatorsimply uses a foot pedal to apply and remove pressurefrom the regulating wheel. In addition, we note, withrespect to the vibrating machine, that the operatordoes not have to make any significant adjustments.Furthermore, the work done by this machine is notwork formerly done by the metal polishers; it hasbeen done by the machinists for approximately 30years. It appears that this machine performs only agrinding function; after the tools have been throughit, they must be polished on another machine or byhand.? In view of the foregoing facts, we concludethat the longstanding assignment of the operation ofthese four machines to employees represented by theMachinists should not be disturbed.In our view, however, a different result is requiredwith respect to the Harper polishing machine, theClair polishingmachine, the Acme belt sandingmachine, and the Acme circumference polisher andgrinder.We note, in the first place, that, with theexception of the Harper polishing machine, thesemachines are not now being operated by members oftheMachinists. The Clair polishing machine and theAcme belt sanding machine are not in operation,while the Acme circumference polisher and grinder, atthe time of the hearing, was being operated by aleadman who was learning about the machine, ratherthan by a production employee, and hence theoperation of these three machines could be assignedtometal polishers without causing any loss of workformachinists.On the other hand, assignment ofthese machines to the machinists would plainly resultin a significant loss of work for the metal polishers,since the work done on these machines has heretoforeeconomy of operation and the fact that the Porter-McLeod machineperformed work formerly done by the metal polishers7On the other machines, the performance of the grinding and polishingfunctionsappears to be one continuous operationAccordingly,considerations of efficiency and economy require that the operation ofeach machine be assigned to one or the other of the competing unions,been performed by metal polishers on polishinglathes.In addition, it appears that the operation of all fourof these machines requires the exercise of judgmentby the operator in determining what steps arenecessary to insure that the work on the tools isproperly done. Thus, on the Harper polishing ma-chine the operator must inspect the wrenches whenthey come out of the machine to see whether theyhave been polished properly. On the Clair polishingmachine, which has the same purpose as the Harper,the operator must apply the proper polishing com-pound to the make-up wheels used in the machine.The operator also performs the same functions on theAcme circumference polisher and grinder as on theHarper.On the Acme belt sanding machine theoperator holds the fixture containing the toolsmanually while the machine is polishing the tools, andhe must make a judgment as to how many times thefixture should pass under the grinding or polishingwheel. In addition, on all four of these machines theoperator must make adjustments on such factors asthe tension of the belts or polishing rolls and thenumber or speed of oscillations of the device holdingthe tools. Such adjustments would appear to requireknowledge of what pressures, speeds, or number ofoscillations are required to produce a proper finish. Itis thus apparent that the superior skills possessed bythemetal polishers can be effectively utilized inoperating these four machines.Further,we note that one of the Employer'scompetitors in Los Angeles8 has an Acme beltsanding machine which is operated by the metalpolishers and that when that Company had a Harperpolishingmachines and an Acme circumferencepolisher and grinder in operation, they were alsooperated by the metal polishers. Thus, on this record,itappears that assignment of these machines to themetal polishersisconsistentwith such industrypractice asexists.Accordingly, we shall award the operation of theChick production centerless machine, the Engelbergcenterless polishing machine, the vibrating machine,and the Porter-McLeod polishing machine to employ-ees represented by the Machinists and the operationof the Harper polishing machine, the Clair polishingmachine, the Acme belt sanding machine, and theAcme circumference polisher and grinder to employ-ees represented by the Metal Polishers. Our presentdetermination is limited to the particular controversywhich gave rise to this proceeding. In making thisrather than allowing the machinists to perform the grinding function andthe metal polishers to perform the polishing function on the same machine.8As indicatedsupra,there are no direct competitors of theEmployer inthe same metropolitan area.9At thetime of the hearing,this company still had a Harper polishingmachine, but it was not in operation METAL POLISHERSLOCAL 128541determination,we are assigningthe disputed work toemployees represented by the respective labor organi-zations but not to the labor organizations or theirmembers.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and on the basis of theforegoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardhereby makes the following determination of dispute:1.Employees represented byMetal Polishers,Buffers,Platers and Helpers International Union,Local128,AFL-CIO, are entitled to perform thework of operating the Harper polishing machine, theClair polishingmachine,theAcme belt sandingmachine,and the Acme circumference polisher andgrinder.2.Employees represented by International Asso-ciation of Machinists and Aerospace Workers, LocalLodge1566, AFL-CIO, are entitled to perform thework of operating the Chick production centerlessmachine,the Engelberg centerless polishing machine,thevibratingmachine, and the Porter-McLeodpolishing machine.3.Metal Polishers,Buffers,Platers and HelpersInternationalUnion, Local 128, AFL-CIO, is notentitled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require Thorsen ManufacturingCompany to assign the work awarded in paragraph 2to employees represented by the Metal Polishers.4.Within 10 days from the date of this DecisionandDetermination of Dispute,Metal Polishers,Buffers,Platers and Helpers International Union,Local 128, AFL-CIO, shall notifytheRegionalDirector for Region 20, in writing,whether or not itwillrefrainfrom forcing or requiring ThorsenManufacturing Company, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the workawarded in paragraph 2 in a manner inconsistent withthe Board's determination herein.ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed insofaras it concerns the operation of the Ryman edgegrinder.